In Mandamus. Sua sponte, alternative writ granted. The following briefing schedule is set for presentation of evidence and filing of briefs pursuant to S.Ct.Prac.R. 12.05. Relators shall file their evidence and merit brief within three days of the date of this entry; respondent shall file her evidence and merit brief within three days of the filing of the relators’ brief; and relators’ may file a reply brief within one day after the filing of respondent’s merit brief.
On motion to intervene as relators of Dianne S. Bufford, Jennifer A. Blakeney, Verdia Y. Conner, Khalilah A. Worley, and Linda C. Robinson. Motion granted. Intervening relators shall file their brief and reply brief within the timeframe specified in the order for the relators to file their brief and reply brief.
On intervening relators’ motion to dismiss for lack of jurisdiction. Motion denied.
On respondent’s motion to dismiss. Motion denied.
On relator’s motion for issuance of alternative writ of mandamus. Motion denied as moot.
No requests or stipulations for extension of time shall be permitted in this case, and the clerk of court shall refuse to file any requests or stipulations for extension of time.
O’Donnell, J., dissents and would grant respondent’s motion to dismiss and deny all other motions as moot.